Exhibit 10.54

Promissory Note

 

 

$12,000,000.00

As of March 15, 2017

 

FOR VALUE RECEIVED, the undersigned, TRADEPORT DEVELOPMENT V, LLC,, a limited
liability company organized and existing under the laws of the State of
Connecticut and having an office and mailing address of 204 West Newberry Road,
Bloomfield, Connecticut 06002-1308 (the “Borrower”), promises to pay to the
order of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States with an office at One
Financial Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum
of TWELVE MILLION AND 00/100 DOLLARS ($12,000,000.00), or so much thereof as may
be advanced pursuant to that certain Loan and Security Agreement by and between
the Borrower and the Lender and dated of even date herewith (the “Loan
Agreement”) plus interest, payable at the rate and in the manner provided in
paragraphs 1 and 2 of this Note, together with all taxes assessed upon said sum
against the holder hereof, and any costs and expenses, including reasonable
attorneys’ fees, incurred in the collection of this Note, the foreclosure of the
Open-End Mortgage Deed and Security Agreement from Borrower to Lender and dated
of even date herewith (the “Mortgage”) securing, inter alia, this Note or in
enforcing the terms and conditions of the Loan Agreement or in protecting or
sustaining the lien of said Mortgage.  Said amounts of principal, interest,
fees, costs and expenses are collectively referred to in this Note as the
“Entire Note Balance”.  Capitalized words and terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.

1.         INTEREST RATE.

(a)       The outstanding principal balance of this Note shall bear interest at
a rate per annum equal to the LIBOR Rate (as hereinafter defined) plus one
hundred ninety-five (195) basis points adjusted as of the first day of each
LIBOR Interest Period (as hereinafter defined), which rate, as adjusted on each
Reset Date (as hereinafter defined) shall apply until the Maturity Date (as
hereinafter defined) or the sooner imposition of Default Rate (as hereafter
defined). 

(b)       If the Lender shall reasonably determine (which determination shall,
upon notice thereof to Borrower, be conclusive and binding on Borrower) that the
introduction of or any change in the interpretation of any law, rule, regulation
or guideline (whether or not having the force of law), makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Lender to make, continue or maintain the rate of interest charged hereunder
based on the LIBOR Rate, then, upon such determination, the LIBOR Rate shall
forthwith be suspended until the Lender shall notify Borrower that the
circumstances causing such suspension no longer exist, and all amounts
outstanding hereunder shall automatically bear interest at the Alternate Rate
(as hereinafter defined) plus one hundred ninety-five (195)  basis points at the
end of the then current LIBOR Interest Period with respect thereto or sooner, if
required by such law and assertion.

(c)       In the event that the Lender, in its sole but reasonable discretion,
shall have determined that U.S. dollar deposits in the relevant amount and for
the relevant LIBOR Interest Period are not available to the Lender in the London
interbank market; or by reason of circumstances affecting the Lender in the
London interbank market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate applicable to the relevant LIBOR Interest Period; or
the LIBOR Rate no longer adequately and fairly reflects the Lender’s cost of
funding loans; or is no longer the applicable index rate under the Interest Rate
Protection Agreement (as defined in the Loan Agreement), upon notice from the
Lender to Borrower, the obligations of the Lender to make, continue or maintain
the rate of interest charged under this Note based on the LIBOR Rate shall
forthwith be suspended and all amounts outstanding hereunder shall bear interest







--------------------------------------------------------------------------------

 



at the Alternate Rate plus one hundred ninety-five (195) basis points until the
Lender shall notify Borrower that the circumstances causing such suspension no
longer exist.

(d)       If on or after the date hereof the adoption of any applicable law,
rule or regulation or guideline (whether or not having the force of law), or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Lender for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued):

(i)       shall subject the Lender to any tax, duty or other charge with respect
to the Loan or its obligation to make the Loan, or shall change the basis of
taxation of payments to the Lender of the principal of or interest on the Loan
or any other amounts due under this agreement in respect of the Loan or its
obligation to make the Loan (except for the introduction of, or change in the
rate of, tax on the overall net income of the Lender or franchise taxes, imposed
by the jurisdiction (or any political subdivision or taxing authority thereof)
under the laws of which the Lender is organized or in which the Lender’s
principal executive office is located); or

(ii)      shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System of the United
States) against assets of, deposits with or for the account of, or credit
extended by, the Lender or shall impose on the Lender or on the London interbank
market any other condition affecting the Loan or its obligation to make the
Loan;

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the loan as a Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note or the Loan Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.

(e)       If, after the date of this Note, there is any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority (provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by Lender for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in law”, regardless of the date enacted, adopted or
issued) affects or would affect the amount of capital required or expected to be
maintained by the Lender, or person controlling the Lender, and the Lender
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
Loan made by the Lender is reduced to a level below that which the Lender or
such controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Lender
to Borrower, Borrower shall immediately pay directly to the Lender additional
amounts sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence





2

--------------------------------------------------------------------------------

 



of manifest error, be conclusive and binding on Borrower.  In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole but reasonable discretion) shall deem applicable.

(f)        Definitions.  For purposes of this Note, the following definitions
shall apply:

(i)       “Alternate Rate” applicable to a particular LIBOR Interest Period
shall mean a rate per annum equal to the rate for US Dollar deposits with
maturities of one (1) month, as are offered by the Reference Banks to prime
banks in the London interbank market for the applicable LIBOR Interest Period as
of approximately 11:00 a.m., London time, on the day that is two (2) LIBOR
Business Days preceding the Reset Date.  Said rate shall correspond to the
“USD-LIBOR-Reference Banks” rate as defined in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc.

(ii)      “Eurocurrency Reserve Rate” shall mean the weighted average of the
rates (expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.

(iii)     “LIBOR Business Day” shall mean any day on which commercial banks are
open for international business (including dealings in US dollar deposits) in
London and New York.

(iv)     “LIBOR Interest Period” means the period commencing on the date of this
Note and ending on (but not including) the first LIBOR Business Day (as
hereinafter defined) of the first month following the month in which this Note
is dated, and thereafter, each period commencing on the last day of the
immediately preceding LIBOR Interest Period and ending one month thereafter;
provided that if any LIBOR Interest Period would otherwise end on a day which is
not a LIBOR Business Day, that LIBOR Interest Period shall be extended to the
next succeeding LIBOR Business Day and no LIBOR Interest Period shall extend
beyond the Maturity Date.

(v)      “LIBOR Rate” applicable to a particular LIBOR Interest Period shall
mean a rate per annum equal to the rate for US Dollar deposits with maturities
of one (1) month, which appears on the Reuters Screen LIBOR01 Page as of 11:00
a.m., London Time, on the day that is two (2) LIBOR Business Days (London only)
preceding the Reset Date, provided, however, that if such rate does not appear
on the Reuters Screen LIBOR01 Page, the “LIBOR Rate” applicable to such LIBOR
Interest Period shall mean a rate per annum equal to the rate at which US Dollar
deposits in an amount approximately equal to the outstanding principal balance
and with maturities of one (1) month, are offered in immediately available funds
in the London Interbank Market on the day that is two (2) LIBOR Business Days
(London only) preceding the Reset Date. If the day that is two (2) LIBOR
Business Days (London only) preceding the Reset Date is not a LIBOR Business Day
(London only) then the LIBOR Rate for such LIBOR Interest Period shall be
established on the next LIBOR Business Day (London only) subsequent to the
commencement of the LIBOR Interest Period.  Each determination of the LIBOR Rate
applicable to a particular LIBOR Interest Period shall be made by the Lender and
shall be conclusive and binding upon the Borrower absent manifest error.

In the event the Board of Governors of the Federal Reserve System shall, after
the date of this Note, first impose or increase any reserve requirement with
respect to LIBOR deposits of the Lender, then for any period during which such
reserve requirements shall apply, the LIBOR Rate shall be equal to the LIBOR
Rate amount determined above divided by an amount equal to one (1.00) minus the
sum of the increased Eurocurrency Reserve Rate (as hereinafter defined) less the
Eurocurrency Reserve Rate which exists as of the date of this Note.





3

--------------------------------------------------------------------------------

 



(vi)     “Reset Date” is the date the LIBOR Rate changes as of the first day of
each LIBOR Interest Period.

(g)       Upon the occurrence, and during the continuance, of any Event of
Default, as defined in this Note, the Mortgage or the Loan Agreement, the entire
principal amount of this Note and all interest and other sums due thereon, at
the option of Lender shall become immediately due and payable. Should an Event
of Default occur, the outstanding balance of this Note shall bear interest at
the rate set forth herein plus five percent (5%) per annum (the “Default Rate”)
during the continuation of such Event of Default.

2.         PAYMENTS.

(a)     Principal shall be payable in monthly installments in the amounts and on
the dates set forth in Schedule A attached hereto and made a part hereof,
together with interest accrued thereon at the rate set forth in paragraph 1
above. 

(b)     All interest shall be computed on a daily basis and calculated on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed, to be payable in arrears on the unpaid principal balance outstanding.

(c)     All monthly payments of principal and/or interest required pursuant to
the terms of this Note shall be made together with one-twelfth (1/12) of the
annual real estate taxes, insurance premiums and other charges and assessments
which may accrue against the property if the Lender is requiring the same to be
deposited in escrow pursuant to the Mortgage.

3.         MATURITY.  The Entire Note Balance, if not sooner paid, shall be due
and payable without notice or demand on March 1, 2027 (the “Maturity Date”).

4.         PREPAYMENT. 

(a)     The Borrower may prepay this Note in whole or in part at any time upon
delivery of written notice to the Lender (the “Prepayment Notice”) specifying
the amount to be prepaid (the “Prepayment Amount”) and the date on which
prepayment will be made (the “Prepayment Date”, which shall not be less than
thirty (30) days following delivery of the Prepayment Notice to Lender), and
payment to the Lender of a Prepayment Premium (as hereinafter defined).  The
Borrower acknowledges that the Prepayment Premium is a reasonable approximation
of the net economic loss that would be sustained or incurred by the Lender as a
result of the prepayment of all or any portion of this Note. The Prepayment
Premium, together with (i) all unpaid late charges, (ii) all accrued but unpaid
interest, and (iii) any reasonable administrative costs incurred by Lender in
connection with any prepayment and disclosed to the Borrower in advance of the
Prepayment Date, shall be due and payable on the Prepayment
Date.  Notwithstanding the foregoing, if the Lender applies all or any portion
of insurance proceeds received by Lender as a result of a casualty pursuant to
Section 3 of the Mortgage and applies the same to the amounts due hereunder, the
Borrower shall not be responsible for the Prepayment Premium or for any
termination, breakage or unwind fees which would otherwise be required to be
paid pursuant to the Interest Rate Protection Agreement as a result of any such
prepayment.

(b)     As used herein, the “Prepayment Premium” shall equal such amounts as
shall, in the judgment of the Lender (which shall be conclusive so long as made
on a reasonable basis), compensate the Lender for any actual loss, costs or
expenses actually incurred by it as a result of (1) any payment or prepayment
(under any circumstances whatsoever, whether voluntary or involuntary, by
acceleration or otherwise) of any portion of the principal amount bearing
interest at the LIBOR Rate on a date other than the last day of an applicable
LIBOR Interest Period, or (2) the conversion (for any reason whatsoever, whether
voluntary or involuntary by acceleration or otherwise) of the rate of interest
payable under this





4

--------------------------------------------------------------------------------

 



Note from the LIBOR Rate to the rate based on the Alternate Rate with respect to
any portion of the principal amount then bearing interest at the LIBOR Rate on a
date other than the last day of an applicable LIBOR Interest Period, which
amount shall be an amount equal to the present value (using as a discount rate
the rate at which interest is computed pursuant to clause (ii) below) of the
excess, if any, of (i) the amount of interest that would have accrued at the
LIBOR Rate on the amount so prepaid, converted, not advanced or not borrowed,
continued or converted, as the case may be, for the period from the date of
occurrence to the last day of the applicable LIBOR Interest Period over (ii) the
amount of interest (as determined in good faith by the Lender) that the Lender
would have been paid on a Euro-Dollar deposit placed by the Lender with leading
banks in the London Interbank Market for an amount comparable to the amount so
prepaid, converted, not advanced or not borrowed, continued or converted, as the
case may be, for the period from the date of occurrence to the last day of the
applicable LIBOR Interest Period.  If the Loan shall be accelerated for any
reason whatsoever, the applicable Prepayment Premium in effect as of the date of
such acceleration shall be paid by the Borrower to the Lender in accordance with
this Paragraph.  In addition to the foregoing, Borrower shall be responsible for
any termination fee(s) pursuant to the terms and conditions of the Interest Rate
Protection Agreement and nothing herein shall in any way limit or modify said
obligations.  Any such liability of the Borrower under the Interest Rate
Protection Agreement shall be governed by the Interest Rate Protection
Agreement.

(c)       All amounts received by the Lender in connection with any prepayment
of this Note, in whole or in part, shall be applied in the following order:

(i)        all unpaid late charges;

(ii)       any accrued and unpaid interest;

(iii)      administrative costs incurred by Lender in connection with the
prepayment disclosed to the Borrower prior to the Prepayment Date;

(iv)      the Prepayment Premium; and

(v)       unpaid principal balance of the Note in the inverse order of maturity.

(d)       The Borrower shall not be entitled to any reduction in the amount of
the Prepayment Premium even if the amount actually applied by Lender to reduce
the principal of this Note in accordance with the foregoing order of payments is
less than the Prepayment Amount.

(e)        Borrower’s obligation to make payments in accordance with the terms
of this Note shall not be affected by any partial prepayment of this Note.

5.         APPLICATION OF PAYMENTS.  Payments will be applied first to fully pay
costs and expenses incurred by holder in collecting this Note or in sustaining
and/or enforcing any security granted to secure this Note, then to fully pay any
outstanding late charges or prepayment, then to fully pay accrued interest and
the remainder will be applied to principal.

6.          LATE CHARGE.  Borrower shall pay the holder of this Note a late
charge of five percent (5%) of any monthly installment not received by the
holder within ten (10) days after the installment is due, to cover the
additional expenses involved in handling such overdue installment.  This charge
shall be in addition to, and not in lieu of, any other remedy the holder of this
Note may have and is in addition to any reasonable fees and charges of any
agents or attorneys which the holder of this Note is entitled to employ in the
Event of Default hereunder, whether authorized herein or by law.  Borrower will
pay this late charge promptly but only once for each late payment.





5

--------------------------------------------------------------------------------

 



7.        DEFAULT.  Upon the occurrence and during the continuance of any Event
of Default (as hereafter defined), the Entire Note Balance shall, at the option
of the holder hereof, become immediately due and payable without notice or
demand.

An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.

8.        PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS THAT
THE LOAN EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE
PROCEEDS OF THE LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD
PURPOSES. THE BORROWER HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING
UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER
AMENDED, OR AS OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER MAY ELECT TO USE.

9.        DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.

10.      CHANGES.  No agreement by the Lender to change, waive or release the
terms of this Note will be valid unless it is in writing and signed by the
Borrower and the Lender.

11.      WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR
PAYMENT AND NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY JURY IN ANY
ACTION WITH RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING RELATING TO THIS
NOTE OR TO THE INSTRUMENTS SECURING THIS NOTE.

12.      GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Note or under any agreement, instrument or other
document contemplated hereby or related hereto; directly or indirectly related
to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding instituted in either
of such courts shall be of proper venue, and waive any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

13.      RIGHT OF SET-OFF.  During the continuance of any Event of Default as
defined in this Note, the Lender shall have the right to set-off all or any part
of Borrower’s deposits, credit and property now or





6

--------------------------------------------------------------------------------

 



hereafter in the possession or control of the Lender, its agent or bailee or in
transit to it and may apply the same, or any part thereof, to the Entire Note
Balance without prior notice or demand.

14.       INVALIDITY.  If any provision of this Note or the application of any
provision to any person or circumstance shall be invalid or unenforceable,
neither the balance of this Note nor the application of the provision to other
persons or circumstances shall be affected.

15.       Note Secured by Mortgage.  This Note is secured, inter alia, by the
Mortgage, conveying certain real estate and property therein described (the
“Property”) and to be duly recorded on the appropriate land records of the
Town(s)/City(ies) in which the Property is located.

16.       BINDING EFFECT.  The provisions of this Note are binding on the
assigns and successors of the Borrower and shall inure to the benefit of the
Lender and its successors and assigns and to subsequent holders of this Note.

17.       INTERPRETATION.  Captions and headings used in this Note are for
convenience only.  The singular includes the plural and the plural includes the
singular. “Any” means any and all.

18.       Usury Savings Clause.  It is the intent of Lender and Borrower to
comply at all times with applicable usury laws.  If at any time such laws would
render usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time following any such
reduction in the interest rate payable by Borrower, there remains unpaid any
principal amounts under this Note and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable
hereunder shall be readjusted, to the extent permitted by applicable law, so
that the total dollar amount of interest payable hereunder shall be equal to the
dollar amount of interest which would have been paid by Borrower without giving
effect to the reduction in interest resulting from compliance with the
applicable usury laws theretofore in effect. Borrower agrees, however, that in
determining whether or not any interest payable under this Note or any of the
other Loan Documents is usurious, any non-principal payment (except payments
specifically stated in this Note or in any other Loan Document to be interest),
including, without limitation, prepayment fees and late charges, shall be deemed
to the extent permitted by law, to be an expense, fee, premium or penalty rather
than interest.

19.       OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced
or paid in full by reason of any payment to the Lender, and all or any part of
such payment is rescinded, avoided or recovered from the Lender for any reason
whatsoever, including, without limitation, any proceedings in connection with
the insolvency, bankruptcy or reorganization of the Borrower, the amount of such
rescinded, avoided or returned payment shall be added to or, in the event this
Note has been previously paid in full, shall revive the principal balance of
this Note upon which interest may be charged at the applicable rate set forth in
this Note and shall be considered part of the Entire Note Balance and all terms
and provisions herein shall thereafter apply to same.

No Further Text On This Page – Signature Page Follows

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.

 

 

 

 

 

 

BORROWER:

 

TRADEPORT DEVELOPMENT V, LLC,

 

a Connecticut limited liability company

 

 

 

By:

River Bend Holdings, LLC,

 

 

Its Member

 

 

 

 

By:

Griffin Industrial, LLC

 

 

 

Its Member

 

 

 

 

 

By:

/s/ ANTHONY J. GALICI

 

 

 

Name: Anthony J. Galici

 

 

 

Title:   Vice President

 

 



Signature Page – Promissory Note

--------------------------------------------------------------------------------

 



Schedule A – Principal Pay Down Schedule

 

 

 

Accrual Period

 

 

 

 

 

 

 

 

Up to but

 

 

 

Principal decrease

 

 

From and

 

excluding:

 

Principal

 

last day accrual

#

 

including:

 

(Payment Date)

 

Outstanding

 

period

1

    

03/15/2017

    

04/03/2017

    

12,000,000.00 

    

20,961.49 

2

 

04/03/2017

 

05/02/2017

 

11,979,038.51 

 

22,508.53 

3

 

05/02/2017

 

06/01/2017

 

11,956,529.98 

 

21,126.56 

4

 

06/01/2017

 

07/03/2017

 

11,935,403.42 

 

22,668.89 

5

 

07/03/2017

 

08/01/2017

 

11,912,734.53 

 

21,292.88 

6

 

08/01/2017

 

09/01/2017

 

11,891,441.65 

 

21,373.74 

7

 

09/01/2017

 

10/02/2017

 

11,870,067.91 

 

22,908.99 

8

 

10/02/2017

 

11/01/2017

 

11,847,158.92 

 

21,541.91 

9

 

11/01/2017

 

12/01/2017

 

11,825,617.01 

 

23,072.34 

10

 

12/01/2017

 

01/02/2018

 

11,802,544.67 

 

21,711.33 

11

 

01/02/2018

 

02/01/2018

 

11,780,833.34 

 

21,793.78 

12

 

02/01/2018

 

03/01/2018

 

11,759,039.56 

 

26,197.98 

13

 

03/01/2018

 

04/03/2018

 

11,732,841.58 

 

21,976.03 

14

 

04/03/2018

 

05/01/2018

 

11,710,865.55 

 

23,494.06 

15

 

05/01/2018

 

06/01/2018

 

11,687,371.49 

 

22,148.70 

16

 

06/01/2018

 

07/02/2018

 

11,665,222.79 

 

23,661.79 

17

 

07/02/2018

 

08/01/2018

 

11,641,561.00 

 

22,322.67 

18

 

08/01/2018

 

09/04/2018

 

11,619,238.33 

 

22,407.43 

19

 

09/04/2018

 

10/01/2018

 

11,596,830.90 

 

23,913.14 

20

 

10/01/2018

 

11/01/2018

 

11,572,917.76 

 

22,583.33 

21

 

11/01/2018

 

12/03/2018

 

11,550,334.43 

 

24,084.01 

22

 

12/03/2018

 

01/02/2019

 

11,526,250.42 

 

22,760.56 

23

 

01/02/2019

 

02/01/2019

 

11,503,489.86 

 

22,846.99 

24

 

02/01/2019

 

03/01/2019

 

11,480,642.87 

 

27,152.88 

25

 

03/01/2019

 

04/01/2019

 

11,453,489.99 

 

23,036.87 

26

 

04/01/2019

 

05/01/2019

 

11,430,453.12 

 

24,524.57 

27

 

05/01/2019

 

06/03/2019

 

11,405,928.55 

 

23,217.48 

28

 

06/03/2019

 

07/01/2019

 

11,382,711.07 

 

24,700.03 

29

 

07/01/2019

 

08/01/2019

 

11,358,011.04 

 

23,399.44 

30

 

08/01/2019

 

09/03/2019

 

11,334,611.60 

 

23,488.30 

31

 

09/03/2019

 

10/01/2019

 

11,311,123.30 

 

24,963.12 

32

 

10/01/2019

 

11/01/2019

 

11,286,160.18 

 

23,672.29 

33

 

11/01/2019

 

12/02/2019

 

11,262,487.89 

 

25,141.85 

34

 

12/02/2019

 

01/02/2020

 

11,237,346.04 

 

23,857.67 

35

 

01/02/2020

 

02/03/2020

 

11,213,488.37 

 

23,948.27 

36

 

02/03/2020

 

03/02/2020

 

11,189,540.10 

 

26,780.65 

37

 

03/02/2020

 

04/01/2020

 

11,162,759.45 

 

24,140.91 

38

 

04/01/2020

 

05/01/2020

 

11,138,618.54 

 

25,597.07 

39

 

05/01/2020

 

06/01/2020

 

11,113,021.47 

 

24,329.79 

40

 

06/01/2020

 

07/01/2020

 

11,088,691.68 

 

25,780.55 

41

 

07/01/2020

 

08/03/2020

 

11,062,911.13 

 

24,520.09 

42

 

08/03/2020

 

09/01/2020

 

11,038,391.04 

 

24,613.20 

43

 

09/01/2020

 

10/01/2020

 

11,013,777.84 

 

26,055.86 

44

 

10/01/2020

 

11/02/2020

 

10,987,721.98 

 

24,805.61 

45

 

11/02/2020

 

12/01/2020

 

10,962,916.37 

 

26,242.78 

46

 

12/01/2020

 

01/04/2021

 

10,936,673.59 

 

24,999.47 

47

 

01/04/2021

 

02/01/2021

 

10,911,674.12 

 

25,094.41 

48

 

02/01/2021

 

03/01/2021

 

10,886,579.71 

 

29,190.52 

49

 

03/01/2021

 

04/01/2021

 

10,857,389.19 

 

25,300.55 

 

--------------------------------------------------------------------------------

 



50

 

04/01/2021

 

05/04/2021

 

10,832,088.64 

 

26,723.57 

51

 

05/04/2021

 

06/01/2021

 

10,805,365.07 

 

25,498.12 

52

 

06/01/2021

 

07/01/2021

 

10,779,866.95 

 

26,915.48 

53

 

07/01/2021

 

08/02/2021

 

10,752,951.47 

 

25,697.15 

54

 

08/02/2021

 

09/01/2021

 

10,727,254.32 

 

25,794.75 

55

 

09/01/2021

 

10/01/2021

 

10,701,459.57 

 

27,203.62 

56

 

10/01/2021

 

11/01/2021

 

10,674,255.95 

 

25,996.01 

57

 

11/01/2021

 

12/01/2021

 

10,648,259.94 

 

27,399.13 

58

 

12/01/2021

 

01/04/2022

 

10,620,860.81 

 

26,198.78 

59

 

01/04/2022

 

02/01/2022

 

10,594,662.03 

 

26,298.26 

60

 

02/01/2022

 

03/01/2022

 

10,568,363.77 

 

30,282.00 

61

 

03/01/2022

 

04/01/2022

 

10,538,081.77 

 

26,513.13 

62

 

04/01/2022

 

05/03/2022

 

10,511,568.64 

 

27,901.47 

63

 

05/03/2022

 

06/01/2022

 

10,483,667.17 

 

26,719.77 

64

 

06/01/2022

 

07/01/2022

 

10,456,947.40 

 

28,102.21 

65

 

07/01/2022

 

08/01/2022

 

10,428,845.19 

 

26,927.95 

66

 

08/01/2022

 

09/01/2022

 

10,401,917.24 

 

27,030.21 

67

 

09/01/2022

 

10/03/2022

 

10,374,887.03 

 

28,403.78 

68

 

10/03/2022

 

11/01/2022

 

10,346,483.25 

 

27,240.72 

69

 

11/01/2022

 

12/01/2022

 

10,319,242.53 

 

28,608.27 

70

 

12/01/2022

 

01/03/2023

 

10,290,634.26 

 

27,452.81 

71

 

01/03/2023

 

02/01/2023

 

10,263,181.45 

 

27,557.06 

72

 

02/01/2023

 

03/01/2023

 

10,235,624.39 

 

31,423.30 

73

 

03/01/2023

 

04/03/2023

 

10,204,201.09 

 

27,781.04 

74

 

04/03/2023

 

05/02/2023

 

10,176,420.05 

 

29,133.14 

75

 

05/02/2023

 

06/01/2023

 

10,147,286.91 

 

27,997.17 

76

 

06/01/2023

 

07/03/2023

 

10,119,289.74 

 

29,343.10 

77

 

07/03/2023

 

08/01/2023

 

10,089,946.64 

 

28,214.92 

78

 

08/01/2023

 

09/01/2023

 

10,061,731.72 

 

28,322.07 

79

 

09/01/2023

 

10/02/2023

 

10,033,409.65 

 

29,658.71 

80

 

10/02/2023

 

11/01/2023

 

10,003,750.94 

 

28,542.24 

81

 

11/01/2023

 

12/01/2023

 

9,975,208.70 

 

29,872.60 

82

 

12/01/2023

 

01/02/2024

 

9,945,336.10 

 

28,764.08 

83

 

01/02/2024

 

02/01/2024

 

9,916,572.02 

 

28,873.31 

84

 

02/01/2024

 

03/01/2024

 

9,887,698.71 

 

31,405.44 

85

 

03/01/2024

 

04/02/2024

 

9,856,293.27 

 

29,102.22 

86

 

04/02/2024

 

05/01/2024

 

9,827,191.05 

 

30,416.56 

87

 

05/01/2024

 

06/03/2024

 

9,796,774.49 

 

29,328.24 

88

 

06/03/2024

 

07/01/2024

 

9,767,446.25 

 

30,636.13 

89

 

07/01/2024

 

08/01/2024

 

9,736,810.12 

 

29,555.95 

90

 

08/01/2024

 

09/03/2024

 

9,707,254.17 

 

29,668.19 

91

 

09/03/2024

 

10/01/2024

 

9,677,585.98 

 

30,966.37 

92

 

10/01/2024

 

11/01/2024

 

9,646,619.61 

 

29,898.45 

93

 

11/01/2024

 

12/02/2024

 

9,616,721.16 

 

31,190.04 

94

 

12/02/2024

 

01/02/2025

 

9,585,531.12 

 

30,130.44 

95

 

01/02/2025

 

02/03/2025

 

9,555,400.68 

 

30,244.85 

96

 

02/03/2025

 

03/03/2025

 

9,525,155.83 

 

33,860.21 

97

 

03/03/2025

 

04/01/2025

 

9,491,295.62 

 

30,488.30 

98

 

04/01/2025

 

05/01/2025

 

9,460,807.32 

 

31,763.02 

99

 

05/01/2025

 

06/02/2025

 

9,429,044.30 

 

30,724.70 

100

 

06/02/2025

 

07/01/2025

 

9,398,319.60 

 

31,992.66 

101

 

07/01/2025

 

08/01/2025

 

9,366,326.94 

 

30,962.87 

102

 

08/01/2025

 

09/02/2025

 

9,335,364.07 

 

31,080.44 

103

 

09/02/2025

 

10/01/2025

 

9,304,283.63 

 

32,338.25 

104

 

10/01/2025

 

11/03/2025

 

9,271,945.38 

 

31,321.28 

 

--------------------------------------------------------------------------------

 



105

 

11/03/2025

 

12/01/2025

 

9,240,624.10 

 

32,572.20 

106

 

12/01/2025

 

01/02/2026

 

9,208,051.90 

 

31,563.91 

107

 

01/02/2026

 

02/02/2026

 

9,176,487.99 

 

31,683.78 

108

 

02/02/2026

 

03/02/2026

 

9,144,804.21 

 

35,164.81 

109

 

03/02/2026

 

04/01/2026

 

9,109,639.40 

 

31,937.64 

110

 

04/01/2026

 

05/01/2026

 

9,077,701.76 

 

33,170.93 

111

 

05/01/2026

 

06/01/2026

 

9,044,530.83 

 

32,184.89 

112

 

06/01/2026

 

07/01/2026

 

9,012,345.94 

 

33,411.12 

113

 

07/01/2026

 

08/03/2026

 

8,978,934.82 

 

32,433.98 

114

 

08/03/2026

 

09/01/2026

 

8,946,500.84 

 

32,557.16 

115

 

09/01/2026

 

10/01/2026

 

8,913,943.68 

 

33,772.75 

116

 

10/01/2026

 

11/02/2026

 

8,880,170.93 

 

32,809.04 

117

 

11/02/2026

 

12/01/2026

 

8,847,361.89 

 

34,017.43 

118

 

12/01/2026

 

01/04/2027

 

8,813,344.46 

 

33,062.82 

119

 

01/04/2027

 

02/01/2027

 

8,780,281.64 

 

33,188.37 

120

 

02/01/2027

 

03/01/2027

 

8,747,093.27 

 

8,747,093.27 

 

 

--------------------------------------------------------------------------------